DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Park failed to teach “the external annular groove having a U-shaped cross-section that is radially and outwardly open to receive the annular environment gasket”.
New prior art Sasaki et al. (U.S. Patent No. 6176137) teaches the intermediate part (Fig.2, 30) and the connector body (Fig.2, 74/70) together forming an external annular groove (Fig.2, 77), the external annular groove (Fig.2, 77) having a U-shaped cross-section that is radially and outwardly open (As shown in Fig.2, the external annular groove 77 is formed by the intermediate part 30 and the connector body 74/70, and it has a U-shaped cross-section that is radially and outwardly open) to receive the annular environment gasket (Fig.2, 95b).
Regarding applicant’s argument that in prior art Park, the groove for O-ring 152 does not correspond to the external annular groove as claimed in claim 1 because the groove in Park is not formed by the intermediate part 80 and the connector body 16.
Examiner respectfully disagrees. As shown in Fig.1 of Park, the groove for O-ring 152 has a top surface formed by the intermediate part 80 and a right surface formed by .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external peripheral groove" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the external peripheral groove" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 5315877) in view of Sasaki et al. (U.S. Patent No. 6176137).
	Regarding claim 1, Park teaches (As best understood by the Examiner) a device for measuring a physical parameter of a fluid of a circuit of a motor vehicle, the device comprising: a case body comprising a base body (Figs. 1-3, 14) and a connector body (Figs. 1-3, 16) for electrical coupling with an external electrical circuit (Column 4, lines 26-41), the connector body and the base body being assembled to delimit together an internal housing of the case body (As shown in Figs. 1-3); a detection element (Figs. 1-3, 40) for detecting the physical parameter, the detection element delimiting a first face (Figs. 1-3, 44) for measuring the parameter and a second face (Figs. 1-3, 42) for electrical connection with the connector body; an intermediate part (Fig.3, 80) for positioning the detection element within the internal housing, the intermediate part comprising a transverse space for receiving the detection element and being configured to be entirely housed inside a cavity of the base body (Column 6, lines 10-36); and an annular environment gasket (Figs. 1-3, 152) sealing the internal housing with respect to an external environment (Column 8, lines 7-29), wherein the intermediate part (Fig.3, 80) and the connector body (Figs. 1-3, 16) are shaped to cooperate by nesting in order to position the intermediate part relative to the connector body, the intermediate part and the connector body together forming an external annular groove (Figs. 1-3, groove for the O-ring 152), the external annular groove having a cross-section that is open to receive the annular environment gasket (Figs. 1-3, 152), and the external annular 
	Park is silent about the external annular groove having a U-shaped cross-section that is radially and outwardly open to receive the annular environment gasket.
Sasaki teaches the intermediate part (Fig.2, 30) and the connector body (Fig.2, 74/70) together forming an external annular groove (Fig.2, 77), the external annular groove (Fig.2, 77) having a U-shaped cross-section that is radially and outwardly open (As shown in Fig.2, the external annular groove 77 is formed by the intermediate part 30 and the connector body 74/70, and it has a U-shaped cross-section that is radially and outwardly open) to receive the annular environment gasket (Fig.2, 95b).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Park’s external annular groove to have a U-shaped cross-section that is radially and outwardly open to receive Park’s annular environment gasket because it would provide a better sealing to prevent water or moisture from entering the internal space of Park’s sensor.
Regarding claim 8, Park teaches wherein the detection element comprises a wafer-like shaped support (Figs. 1-3, 42), and the intermediate part has a central portion with a thickness that corresponds to a thickness of the wafer-like shaped support (As shown in Figs. 1-3).

s 2-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 5315877) in view of Sasaki et al. (U.S. Patent No. 6176137) and Frackelton et al. (U.S. Patent No. 6487911).
Regarding claim 2, the combination of Park and Sasaki teaches all the features of claim 1 as outlined above, the combination of Park and Sasaki is silent about wherein the connector body and the intermediate part comprise nesting members, on faces opposite the intermediate part and the connector body respectively, the nesting members of the connector body and the intermediate part having a complementary shape and being formed by a succession of protruding and recessed portions offset relative to those of the opposite face.
Frackelton teaches wherein the connector body (Fig.1, 12) and the intermediate part (Fig.1, 24) comprise nesting members (Figs. 1, 5 and 14-15, “24h, 24m and 12e”), on faces opposite the intermediate part and the connector body respectively, the nesting members of the connector body and the intermediate part having a complementary shape and being formed by a succession of protruding and recessed portions offset relative to those of the opposite face (As shown in Figs. 1, 5 and 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Park’s intermediate part 80 with Frackelton’s cover 24 because it would provide a better connection between Park’s base body 14 and connector body 16, also it would better secure Park’s sensor module 40.
Regarding claim 3, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Frackelton further teaches wherein the 
Regarding claim 4, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the connector body (Fig.1, 16) comprises a front wall for closing the base body and a peripheral lateral skirt extending from an inner face of the front wall by forming an internal shoulder with the front wall, the peripheral lateral skirt and the internal shoulder delimiting respectively a bottom and a lateral wall of the external annular groove (As shown in Fig.1, groove for the O-ring 152 is created by a skirt and a shoulder of the connector body 16).
Regarding claim 5, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Frackelton further teaches wherein the intermediate part (Fig.1, 24) is generally shaped like a plate having a main plate, and the intermediate part is provided with a peripheral flange that is raised with respect to the main plane of the plate, the peripheral edge delimiting a central portion of the intermediate part inside which the transverse space extends (As shown in Figs. 1, 5 and 14-15).
Regarding claim 6, the combination of Park, Sasaki and Frackelton teaches all the features of claim 4 as outlined above, Frackelton further teaches wherein, in a nested position, the peripheral flange of the intermediate part has an end face which is configured to extend opposite to the internal shoulder and which delimits another lateral wall of the external annular groove (As shown in Figs. 1, 5 and 14-15).
Regarding claim 7, the combination of Park, Sasaki and Frackelton teaches all the features of claim 6 as outlined above, Frackelton further teaches wherein the lateral 
Regarding claim 9, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the connector body (Figs. 1-3, 16) comprises an electrical coupling endpiece (Figs. 1-3, 30) extending axially in protrusion.
Regarding claim 10, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the intermediate part is forcibly mounted inside the base body or is integral with the base body (Column 6, line 57 to column 7, line 15).
Regarding claim 11, the combination of Park, Sasaki and Frackelton teaches all the features of claim 10 as outlined above, Park further teaches wherein the intermediate part is generally shaped like a plate having a main plane, and the intermediate part is provided with a peripheral flange that is raised with respect to the main plane of the plate, and the intermediate part comprises at least one rib on a peripheral outer wall of the peripheral flange, the at least one rib capable of cooperating by friction with a lateral inner wall of the base body so that the intermediate part is forcibly mounted inside the base body (Column 6, line 57 to column 7, line 15).
Regarding claim 12, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the base body is provided with a peripheral lateral wall and the connector body being provided with a lateral wall on an external periphery thereof, the peripheral lateral wall of the base body 
Regarding claim 13, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the detection element has a rectangular, square or cylindrical general shape (As shown in Fig.3).
Regarding claim 14, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the intermediate part is made of a thermoplastic material (Column 6, lines 10-36).
Regarding claim 15, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches wherein the intermediate part further comprises an axial extension (Fig.1, 102) in the form of an immersion sleeve to house a temperature probe (Column 3, lines 25-45).
Regarding claim 16, the combination of Park, Sasaki and Frackelton teaches all the features of claim 15 as outlined above, Park further teaches wherein the immersion sleeve (Fig.1, 102) extends on a border of the transverse space (As shown in Fig.1).
Regarding claim 17, the combination of Park, Sasaki and Frackelton teaches all the features of claim 2 as outlined above, Park further teaches at least one further fluid sealing gasket (Fig.1, 76), the base body comprising a fluid measuring chamber and a bottom provided with an opening (Fig.1, 28) for communicating with the fluid measuring chamber, wherein the bottom of the base body is provided with a step that delimits a location for receiving the fluid sealing gasket (As shown in Fig.1).
Regarding claim 18, the combination of Park, Sasaki and Frackelton teaches all the features of claim 5 as outlined above, Frackelton further teaches wherein, in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861